Gilbert, J.
1. “All suits in the superior court for legal or equitable relief, or both, shall be by petition to the court, signed by the plaintiff or his counsel, plainly, fully, and distinctly setting forth his charge, ground of complaint and demand, and the names of the persons against whom process is prayed.” Civil Code (1910), § 5538. See also § 4518. The petition in this case was addressed to the judge, and not to the court. This was an amendable defect; and if cured by amendment after the filing of the remittitur in the trial court and before there is an express ruling on the demurrer, th.e trial court is directed to overrule the demurrer based on the ground that the suit is incorrectly addressed to the judge and not to the court. Aliter, if not amended. Parish v. Davis, 126 Ga. 840 (55 S. E. 1032) ; Wingate v. Gornto, 147 Ga. 192 (93 S. E. 206); Conley v. Conley, 152 Ga. 184 (108 S. E. 777). See also S., F. & W. Ry. Co. v. Atkinson, 94 Ga. 780 (21 S. E. 1010).
2. On conflicting evidence the discretion of the trial judge in granting an interlocutory injunction and appointing a receiver will not be controlled.

Judgment affirmed, with direction.


All the Justices concur.

A. S. Bradley and Price & Spivey, for plaintiff in error.
I. W. Rountree, contra.